Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered April 10, 2006, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is not preserved for appellate review (see People v Finger, 95 NY2d 894, 895 [2000]; People v Cona, 49 NY2d 26, 33 n 2 [1979]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s own testimony and the testi*1062mony of the complainant both indicated that the defendant held a knife to the victim’s throat after the victim denied that he was harboring the defendant’s missing wife (see People v Nealy, 32 AD3d 400, 401 [2006]; People v Johnson, 23 AD3d 686 [2005]; accord People v Williams, 235 AD2d 267 [1997]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not . against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Nealy, 32 AD3d at 401; People v Johnson, 23 AD3d 686 [2005]; cf. People v Bell, 158 AD2d 697, 698 [1990]).
Contrary to the defendant’s contention, the trial court did not err in declining to instruct the jury on the defense of justification (see People v Pons, 68 NY2d 264 [1986]; People v Cruz, 13 AD3d 390 [2004]; People v Tomback, 244 AD2d 586 [1997]; People v Olivera, 157 AD2d 676, 677 [1990]). Lifson, J.P, Florio, Eng and Helen, JJ., concur.